Citation Nr: 1410351	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  07-17 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to exposure to radio-frequency electromagnetic fields (radar) during service.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, bipolar disorder, schizoaffective disorder, and an anxiety disorder with panic attacks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1959 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the denial of the above issues.  

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in July 2012; the Veteran has also testified at hearings before a Decision Review Officer (DRO) in March 2007, and a Veterans Law Judge who is no longer employed by the Board in July 2009.  Transcripts of those hearings are associated with the claims file.

This case was last before the Board in March 2013, when the Board denied service connection for a seizure disorder and remanded the above two issues for further development.  Following completion of the development requested in the previous remand, the case has been returned to the Board at this time for further appellate review.  Unfortunately, this appeal is again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

During the pendency of the last remand, this appeal was converted to and processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


REMAND

In the previous remand, the Board requested that attempts to verify or corroborate the Veteran's alleged stressors-witnessing a cable snapping which injured or killed several crew members, or witnessing plane crashes-be performed by the Joint Services Records Research Center (JSRRC).  

In their June 2013 response, the JSRRC could not verify the cable snapping incident; however, the JSRRC confirmed that in December 1962, two different planes had collapsed landing gears without any injuries onboard the U.S.S. Saratoga, the Veteran's assigned duty vessel.  The Board therefore finds that the Veteran's stressor regarding witnessing plane crashes in service have been corroborated.  

With regards to the psychiatric claim, the Veteran underwent a VA examination in July 2013.  In that examination, the Veteran was diagnosed with a mood disorder, not otherwise specified; no opinion was rendered with regards to the etiology of that diagnosed disorder, and therefore the Board finds that the examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  Thus, the Board finds that claim must be remanded.

However, the Board additionally notes that on remand the Veteran should be afforded another VA examination which addresses his PTSD claim, particularly in light of the Board's finding of a corroborated stressor above.  The Board further notes that the VA examiner's opinion is inadequate because, while she indicates that the Veteran does not meet the criteria for a PTSD diagnosis, she does not explain why the Veteran does not meet such criteria (i.e., which criteria is missing with respect to a PTSD diagnosis).  
 
Thus, the Board finds that the examiner's opinion is not adequate, as it does not account for all of the diagnosed conditions in the claims file, and indicate whether such are related to service or whether such were mis- or inappropriately diagnosed.  Any examiner assigned to assess the Veteran on remand must address these deficiencies.

Turning to the prostate cancer claim, the Veteran underwent VA examination of that disorder in July 2013, at which time he was diagnosed with adenocarcinoma of the prostate in 2005, in remission status post radiation treatments for that condition.  With regards to the etiology of that disorder, the examiner opined that it was less likely than not related to military service.  The examiner stated, "Exposure to radar is not an etiology for prostate cancer.  There is no event in service that would promote prostate cancer."

The Board finds this opinion to be inadequate, because the rationale is conclusory.  The examiner does not explain why exposure to radar would not be an etiological cause of the Veteran's prostate cancer.  Lacking any substantive rationale, the opinion is devoid of any probative value.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing data, and the medical conclusion that the physician reaches).  

Accordingly, the Board finds that a remand of the prostate cancer claim is also necessary at this time in order to obtain an adequate opinion.  See Barr, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a psychiatrist who has not previously seen the Veteran to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact experiences PTSD.  

The examiner should specifically list all psychiatric disorders found in the VA or private treatment records.  The examiner should then indicate whether such disorders are present, and if not, whether those disorders have resolved or whether such were mis-diagnosed or inappropriately diagnosed previously in the record.

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include depression, bipolar disorder, schizoaffective disorder, and an anxiety disorder with panic attacks.  

The examiner should specifically determine if the Veteran suffers from PTSD under the DSM-IV as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.  

The examiner is to take as conclusive fact that the Board has found the alleged plane crashes in December 1962 to be credible and verified.  The examiner should specifically address whether this verified stressor is the basis of a diagnosis for PTSD.  

If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner should indicate-in specific detail-which criteria for such a diagnosis is missing and why the examiner is finding that criteria to not be met. 

If PTSD is diagnosed, the examiner should opine whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the verified landing gear malfunctions in December 1962 witnessed onboard the U.S.S. Saratoga.

For each psychiatric disorder found other than PTSD which is deemed to either be present or resolved, and not mis- or inappropriately diagnosed as discussed above, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the verified landing gear malfunctions in December 1962 witnessed onboard the U.S.S. Saratoga.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Furnish the Veteran's claims file to the previous VA examiner in order to obtain an addendum to the July 2013 VA examination.  After reviewing the claims file, the examiner should address the following:

Whether the Veteran's prostate cancer more like, less likely or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to specifically include exposure to radio-frequency electromagnetic fields (radar).

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the July 2013 VA examiner is unavailable to respond, a comparably qualified examiner may be called upon to provide an addendum that addresses the above.  If the July 2013 VA examiner or any other subsequent examiner cannot answer the above without another examination of the Veteran, he should be scheduled for an examination.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for an acquired psychiatric disorder, to include PTSD, depression, bipolar disorder, schizoaffective disorder, and an anxiety disorder with panic attacks, and prostate cancer, to include as secondary to exposure to radio-frequency electromagnetic fields (radar) during service .  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

